Title: 1778 July [4].
From: Adams, John
To: 


       The Anniversary of the Declaration of American Independence. We had the Honour of the Company of all the American Gentlemen and Ladies, in and about Paris to dine, with Dr. Franklin and me, at Passi, together with a few of the French Gentlemen in the Neighbourhood, Mr. Chaumont, Mr. Brillon, Mr. Vaillard, Mr. Grand, Mr. Beaudoin, Mr. Gerard, the Abbys Challut and Arnold &c.
       I have omitted to keep any Journal for a long Time, in which I have seen a great many curious Things.
      